DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied.  For instance, line 1 recites “Disclosed is a system for selective acoustic sensing …”.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claim 1, all prior art fail to teach or suggest, alone or in combination, the recited acoustic sampling device comprising a set of two or more microphones positioned at known locations relative to one another; a microphone sampling circuit comprising: an electric power source; a clock signal generator; at least one signal input line per array microphone; and a microphone signal processor; and a multichannel microphone data packetizer to produce a packet stream by inserting into a payload of a data packet at least one audio sampling reference timestamp and microphone data from each of said two or more microphones having a bit-level time alignment relative to the at least one audio sampling reference timestamp.  As to independent claim 2, all prior art fail to teach or suggest, alone or in combination, the recited acoustic sampling device comprising a set of two or more microphones positioned at known locations relative to one another; a microphone sampling circuit comprising: an electric power source; a clock signal generator; at least one signal input line per array microphone; and a microphone signal processor to generate a microphone array data stream including at least one audio sampling reference timestamp and microphone data from each of said two or more microphones having a bit-level time alignment relative to the at least one audio sampling reference timestamp.  As to independent claim 3, all prior art fail to teach or suggest, alone or in combination, the recited system to detect and localize specific the acoustic beams’ output signals are time aligned at each of the assemblies and relayed to signal processing circuits; Said signal processing circuits separately analyze the output signals to detect an acoustic event and to associate the location of the detected event with the direction at which the specific acoustic time aligned beam(s) - on which the event was detected - are oriented at.  No prior art was found that discloses or teaches the limitations of claims 1, 2, and 3.
Claims 4-18 are dependent upon claims 1, 2, and 3, respectively, therefore, claims 4-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Hannon et al. (US Patent Application, Pub. No.: US 2017/0019525 A1) teach detecting the location of a phone using RF wireless and ultrasonic signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486.  The examiner can normally be reached on 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652